Case 1:18-cv-01413-JMC Document 95-3 Filed 11/15/19 Page 1o

IN THE U.S. DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Judith H. Kusel, et al. *
On behalf of herself and *
others similarly situated
*
Plaintiffs
*
v. Case No. 1:18-cv-01413-JMC
*
B J’s On The Water, Inc. ef ai.
*
Defendants
/

 

1.

DECLARATION OF JORDAN S. LIEW

I, Jordan 8. Liew, Esq., am at least 18 years of age and competent to testify, and I am not
a party to, or related to a party, in this action. I am employed by Hoffman Employment
Law, LLC, and serve as an associate to Howard B. Hoffman, counsel to the Plaintiffs in
the above-referenced matter.

By way of brief background, I am an attorney in private practice, and I concentrate on
employment law. I have been practicing law since 2016, after graduating from the
Georgetown University Law Center. I am admitted to the Maryland bar (since 2016), the
District of Columbia bar (since 2017), and was sworn into the bar of the U.S. District Court
for the District of Maryland on June 22, 2018.

Prior to my employment with Hoffman Employment Law, LLC, I gained experience in
employment law during my one-year tenure with the District of Columbia Office of
Attorney General as a Charles F.C. Ruff Fellow. As an attorney with the Civil Litigation
Division, I defended the District from claims of race, sex, and disability discrimination,

hostile work. environment, and retaliation. As an associate with Hoffman Employment

 

    

 

 

 

 
Case 1:18-cv-01413-JMC Document 95-3 Filed 11/15/19 Page 2 of 3

Law, I now focus almost exclusively on employment law cases, primarily those concerning
unpaid wage violations involving the FLSA and related state statutes.

. [have reviewed the time that is sought in this case, which I performed. My total time in
this case, through November 15, 2019 is 211.8 hours. The total value of this time is
$44,274.00. With certainty, I can declare that all of my time was reasonably incurred in
representing the Plaintiffs in this case. Where appropriate, time has been discounted or
written off.

. began working on this case at the end of May 2018 when I joined Hoffman Employment
Law, LLC. I have been heavily involved in this case and my responsibilities included
assisting and supervising the economic damage experts, drafting the Motion for
Preliminary Approval, the Motion for Final Approval, and communicating with both
clients and opposing counsel.

. | have maintained time and costs records in this case, which I have placed into
“RocketMatter”© software. The time records reflect actual time that I have expended in
the prosecution of this litigation (the “RocketMatter” entries have not been placed into the
Court’s required lodestar billing format). I inputted my time promptly following work
performed. To the fullest extent practical, I have specified the time spent per task, and I
have avoided the practice of block billing.

. The hourly rate claimed in this case, i.e., $215/hour, is well within the range permitted by
the U.S. District Court for the District of Maryland (Lodestar Guidelines). It is also

supported by primary counsel on this matter, Howard B. Hoffinan, Esq., whose Declaration

is marked as Exhibit 1.

 

 

 

 
Case 1:18-cv-01413-JMC Document 95-3 Filed 11/15/19 Page 3 of 3

DECLARANT FURTHER SAYETH NAUGHT

I solemnly affirm under the penalties of perjury that the contents of the foregoing

declaration are true and correct.

J ly. Liew, Esq.
November 15, 2019

 

nee

 

ae
fet

 
